Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20   PageID.920   Page 1 of 9



THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

PUBLIC INTEREST LEGAL
FOUNDATION,

             Plaintiff,

v.

JANICE M. WINFREY, in her official
capacity as Detroit City Clerk, and GEORGE     Case No. 19-13638
AZZOUZ, in his official capacity as Director   Hon. David M. Lawson
of Elections for the City of Detroit,          Mag. Judge Michael J.
                                               Hluchaniuk
             Defendants,

and

LEAGUE OF WOMEN VOTERS OF
MICHIGAN, and LEAGUE OF WOMEN
VOTERS OF DETROIT,

             Intervenor-Defendants.


REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF MOTION
     FOR JUDGMENT ON THE PLEADINGS BY INTERVENOR-
 DEFENDANTS LEAGUE OF WOMEN VOTERS OF MICHIGAN AND
          LEAGUE OF WOMEN VOTERS OF DETROIT
Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20         PageID.921     Page 2 of 9



      On June 18, 2020, the Court issued an order granting PILF’s motion for

leave to file a response to Intervenor-Defendants’ memorandum of law in support

of Defendants’ motion for judgment on the pleadings. (ECF No. 52, PageID. 919.)

The Court stated that if Intervenor-Defendants desired to file a reply, “then they

may do so in due course according to the applicable court rules.” Id. Pursuant to

that order, the League of Women Voters of Michigan and League of Women

Voters of Detroit (the “League” or “Intervenor-Defendants”) respectfully submit

this reply brief in further support of Defendants’ motion.

                                 INTRODUCTION

      PILF’s response brief confirms the fundamental problem with its pleading:

PILF has failed to allege facts to support a claim that Detroit did not undertake a

“reasonable effort” to remove the names of ineligible voters from its voter rolls.

Rather, all that PILF has alleged is that Detroit’s rolls include some voters that

PILF says are ineligible. (See ECF No. 51-1, PageID. 867-68.) That is not enough

to state a claim under the NVRA. The fact that PILF attaches the label of

“systemic failure” to these errors (id.), does not change the result. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (holding that a plaintiff must plead

“more than labels and conclusions” to state a claim for relief); see also Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (same).




                                          1
Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20         PageID.922    Page 3 of 9



      PILF’s myopic focus on purging Detroit’s voter rolls cannot be squared with

the NVRA’s undeniable goal of promoting participation in elections. If credited,

PILF’s argument—that anecdotal examples of ineligible voters suffice to state a

claim under the NVRA—would render the statute’s “reasonable effort” standard

meaningless. The City’s motion should thus be granted.

                                   ARGUMENT
      PILF is unable to rebut the League’s argument that PILF has failed to allege

unreasonable list maintenance practices. Although PILF’s sole claim in this case

is that the City has violated the NVRA through its failure to conduct the required

“reasonable efforts to conduct voter list maintenance programs” (ECF No. 1,

PageID. 20 ¶ 62), the Complaint offers no factual support for that allegation.

Instead, PILF offers only anecdotal “examples”—in particular, it charges that

2,503 registrants, out of a total of 479,267 (0.52%), are “likely deceased.” (ECF

No. 1, PageID. 8 ¶¶ 20, 41.) PILF asserts that these “examples” amount to

“evidence of systematic list maintenance failures by the Defendants” (ECF No. 51-

1, PageID. 868), but it fails to connect them to any substantive allegation of the

unreasonableness of the City’s process or efforts to maintain its voter rolls.

      In a misguided effort to vindicate the pleading deficiencies in its Complaint,

PILF invokes an NVRA lawsuit filed by the Department of Justice (“DOJ”) against

the City of Philadelphia. But that action was settled before the allegations in the



                                          2
Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20         PageID.923     Page 4 of 9



complaint were subject to any dispositive motion practice. See United States v.

City of Philadelphia, PA, No. 06-4592 (E.D. Pa. 2007). PILF asserts that the

allegations in the DOJ’s complaint were “substantially more general than the

specific allegations and catalog of failures brought in the Complaint here.” (ECF

No. 51-1, PageID. 872.) But a settlement in City of Philadelphia has no bearing on

the adequacy of the complaint therein, which was never subject to a motion to

dismiss or motion for judgment on the pleadings.

      Furthermore, the settlement with Philadelphia did not focus solely on voter

list maintenance. Rather, improvements to Philadelphia’s voter list maintenance

procedures were included as only a small portion of an overall set of terms aimed

at increasing voter participation, including increasing the availability of Spanish-

language interpreters, translation of election-related materials, and assistance for

voters with disabilities, alongside improving Philadelphia’s process for voter list

maintenance. (ECF No. 51-4, PageID. 897-902.)

      PILF also contends that the League has misconstrued the purposes of the

NVRA, by supposedly prioritizing some statutory objectives above others. That is

not true. It was not the League, but Congress, that “prioritize[d] [the] legislative

purposes of the NVRA” (see ECF No. 51-1, PageID. 865), listing as the first two

goals of the statute to (1) “establish procedures that will increase the number of

eligible citizens who register to vote” and (2) “enhance[] the participation of



                                          3
Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20         PageID.924     Page 5 of 9



eligible citizens as voters.” 52 U.S.C. § 20501(b); see H.R. Rep. No. 103-66, at 19

(1993), as reprinted in 1993 U.S.C.C.A.N. 140, 144 (noting that a potential Senate

amendment would “defeat a principal purpose of this Act—to increase the number

of eligible citizens who register to vote”) (emphasis added); see also Dobrovolny v.

Nebraska, 100 F. Supp. 2d 1012, 1030 (D. Neb. 2000) (“The NVRA was enacted

primarily to increase the number of citizens eligible to vote in elections for federal

office.”) (emphasis added).

      The League readily acknowledged in our opening brief that the statute also

includes list maintenance as one of its purposes. (See ECF No. 48, PageID. 822.)

But, as the authorities cited by PILF itself demonstrate, this does not mean that any

alleged errors in a city’s voter rolls are enough to merit a federal lawsuit. For

example, PILF cites the Supreme Court’s description of the statute’s “two main

objectives” (ECF No. 51-1, PageID. 865), but it fails to mention the next sentence

of the Court’s opinion: “To achieve the latter goal” of removing ineligible voters,

“the NVRA requires States to ‘conduct a general program that makes a

reasonable effort to remove the names’ of voters who are ineligible ‘by reason of’

death or change in residence.” Husted v. A. Philip Randolph Institute, 138 S. Ct.

1833, 1838 (2018) (quoting 52 U.S.C. § 20507(a)(4)) (emphasis added). This

“reasonable effort” standard reflects the fact that Congress sought to obviate the

need for unnecessary, selective purges of voter rolls, and prevent list maintenance



                                          4
Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20         PageID.925     Page 6 of 9



from interfering with voter registration and participation. See 52 U.S.C.

§ 20501(b); H.R. Rep. No. 103-9, at 2 (1993), as reprinted in 1993 U.S.C.C.A.N.

105, 106 (noting that the NVRA was intended to combat, inter alia, “selective

purges” used “to keep certain groups of citizens from voting”); Dobrovolny, 100 F.

Supp. 2d at 1030 (“The voter registration list maintenance provisions of the NVRA

are intended to eliminate the possibility that list maintenance could be used as a

barrier to deprive members of disadvantaged groups from exercising their right to

vote for federal office.”). PILF should not be permitted to supplant Congress’s

reasonableness standard with PILF’s own judgment as to who should be purged

from the voter rolls.

      In short, PILF has not alleged, as it must, facts showing that the City fails to

“conduct a general program that makes a reasonable effort to remove the names of

ineligible voters.” 52 U.S.C. § 20507(a)(4). To allow PILF’s claims to proceed in

the absence of such allegations—and with nothing more than some anecdotal

examples of alleged errors in the City’s voter rolls—would erase the “reasonable

effort” standard from the statute, and undermine the NVRA’s purposes of

promoting voter registration and avoiding unnecessary voter purges.

                                  CONCLUSION

      For the foregoing reasons, and as set forth in our opening brief, the League

of Women Voters of Michigan and League of Women Voters of Detroit



                                          5
Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20        PageID.926    Page 7 of 9



respectfully request that the Court grant Defendants’ motion for judgment on the

pleadings and dismiss Plaintiff’s claims pursuant to Fed. R. Civ. P. 12(c).



Dated: June 26, 2020

                                Respectfully submitted,

                                BRENNAN CENTER FOR JUSTICE AT NYU
                                SCHOOL OF LAW

                                /s/ Myrna Pérez
                                Myrna Pérez (N.Y. Bar No. 4874095)
                                Eliza Sweren-Becker (N.Y. Bar No. 5424403)
                                120 Broadway, Suite 1750
                                New York, NY 10271
                                Telephone: 646.292.8310
                                Facsimile: 212.463.7308
                                myrna.perez@nyu.edu
                                eliza.sweren-becker@nyu.edu

                                PAUL, WEISS, RIFKIND, WHARTON &
                                GARRISON LLP

                                /s/ Robert A. Atkins
                                Robert A. Atkins (N.Y. Bar No. 2210771)
                                William B. Michael (N.Y. Bar No. 4296356)
                                Joshua D. Kaye (N.Y. Bar No. 4577219)
                                Sabrina A. Baum (N.Y. Bar No. 5496237)
                                Zack G. Goldberg (N.Y. Bar No. 5579644)
                                Adrienne Y. Lee (N.Y. Bar No. 5643283)
                                1285 Avenue of the Americas
                                New York, NY 10019-6064
                                Telephone: 212.373.3000
                                Facsimile: 212.757.3990
                                ratkins@paulweiss.com
                                wmichael@paulweiss.com

                                          6
Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20   PageID.927   Page 8 of 9



                             jkaye@paulweiss.com
                             sbaum@paulweiss.com
                             zgoldberg@paulweiss.com
                             alee@paulweiss.com

                             BUTZEL LONG


                             /s/ David F. DuMouchel
                             David F. DuMouchel (P25658)
                             George B. Donnini (P66793)
                             41000 Woodward Avenue
                             Stoneridge West
                             Bloomfield Hills, MI 48304
                             Telephone: 313.225.7004
                             dumouchd@butzel.com
                             donnini@butzel.com

                             Attorneys for Intervenor-Defendants




                                     7
Case 2:19-cv-13638-DML-MJH ECF No. 53 filed 06/26/20        PageID.928    Page 9 of 9




                          CERTIFICATE OF SERVICE
             I, Robert A. Atkins, certify that on June 26, 2020, I caused a true and

correct copy of the foregoing document to be filed and served electronically via the

ECF system. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system.

                                 Respectfully submitted,

                                 PAUL, WEISS, RIFKIND, WHARTON &
                                 GARRISON LLP


                                 /s/ Robert A. Atkins
                                 Robert A. Atkins
                                 (N.Y. Bar No. 2210771)
                                 1285 Avenue of the Americas
                                 New York, NY 10019-6064
                                 Telephone: 212.373.3183
                                 Facsimile: 212.492.0183
                                 ratkins@paulweiss.com

                                 Counsel for Intervenor-Defendants
